UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 11-K \X\ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE FISCAL YEAR ENDED JUNE 30, 2008, OR \\ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] for the transition period from to Commission file number 001-00434 A. Full title of the plan and the address of the plan, if different from that of the issuer named below:Procter & Gamble 1-4-1 Plan, Procter & Gamble Technical Centres Limited, Cobalt 12, Silver Fox Way, Cobalt Business Park, Newcastle upon Tyne NE27 0QW. B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office:The Procter & Gamble Company, One Procter & Gamble Plaza, Cincinnati, Ohio 45202. REQUIRED INFORMATION Item 1. Audited statements of financial condition as of the end of the latest two fiscal years of the plan (or such lesser period as the plan has been in existence).(See Page 2) Item 2. Audited statements of income and changes in plan equity for each of the latest three fiscal years of the plan (or such lesser period as the plan has been in existence).(See Page 3) PROCTER & GAMBLE 1-4-1 PLAN Statements of Net Assets Available for Plan Benefits as of June 30, 2008 and 2007, Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended June 30, 2008, 2007 and 2006, and Report of Independent Registered Public Accounting Firm TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Plan Benefits as of June 30, 2008 and 2007 2 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended 3 June 30, 2008, 2007 and 2006 Notes to Financial Statements for the Years Ended June 30, 2008, 2007 and 2006 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of the Procter & Gamble 1-4-1 Plan: We have audited the accompanying statements of net assets available for plan benefits of the Procter & Gamble 1-4-1 Plan (“the Plan”) as of June 30, 2008 and 2007, and the related statements of changes in net assets available for plan benefits for the years ended June 30, 2008, 2007 and 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for plan benefits of the Plan as of June 30, 2008 and 2007 and the changes in net assets available for plan benefits for the years ended June 30, 2008, 2007 and 2006, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP DELOITTE & TOUCHE LLP Newcastle upon Tyne, United Kingdom 19September 1 PROCTER & GAMBLE 1-4-1 PLAN STATEMENT OF NET ASSETS AVAILABLE FOR BENEFITS JUNE 30, 2 2008 2007 £ £ ASSETS: Investment in The Procter & Gamble Company common stock, at fair value 30,082,394 25,314,487 Cash at bank and in hand 954,245 928,354 Total assets 31,036,639 26,242,841 LIABILITIES: Amounts due to others (71,643) (43,210) Contributions received in advance (603,064) (749,133) Total liabilities (674,707) (792,343) NET ASSETS AVAILABLE FOR BENEFITS 30,361,932 25,450,498 See notes to financial statements. 2 PROCTER & GAMBLE 1-4-1 PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEARS ENDED JUNE 30, 2008, 2 2008 2007 2006 £ £ £ ADDITIONS (LOSSES): Investment income: Net appreciation (depreciation) in fair value of The Procter & Gamble Company common stock (23,872) (32,553) 114,080 Dividends from The Procter & Gamble Company common stock 522,807 396,123 303,506 Total investment gain (loss) 498,935 363,570 417,586 Contributions: Contributions from participating Procter & Gamble companies 3,577,341 3,232,155 3,040,651 Contributions from participants 3,577,341 3,232,155 3,040,651 Total contributions 7,154,682 6,464,310 6,081,302 Income from participating Procter & Gamble companies 11,562 18,365 20,858 Total additions 7,665,179 6,846,245 6,519,746 DEDUCTIONS: Distributions and withdrawals to participants (2,742,183) (1,547,293) (1,187,616) Administrative expenses (11,562) (18,365) (20,858) Total deductions (2,753,745) (1,565,658) (1,208,474) NET INCREASE 4,911,434 5,280,587 5,311,272 NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year 25,450,498 20,169,911 14,858,639 End of year 30,361,932 25,450,498 20,169,911 See notes to financial statements. 3 PROCTER & GAMBLE 1-4-1 PLAN NOTES TO FINANCIAL STATEMENTS YEARS ENDED JUNE 30, 2008, 2 1. PLAN DESCRIPTION The following brief description of the Procter & Gamble 1-4-1 Plan (“Plan”) is provided for general information purposes only.Participants should refer to the Plan agreement for more complete information. General - The Plan is a share purchase plan established on October 1, 2002 by The Procter & Gamble Company (“Company”), replacing the Procter & Gamble Matched Savings Share Purchase Plan, which ceased to be tax efficient from this date, to provide a means for eligible United Kingdom (“UK”) employees to tax efficiently purchase shares in the Company. The Plan is administered by Capita IRG Trustees Limited who were appointed by the Trustees of the Plan and hold the Plan assets on behalf of the Trustees of the Plan. Contributions- Employees can contribute up to 2.5% of their salary/wage, subject to a minimum monthly contribution of £10.The participating Procter & Gamble companies (see note 8) match all contributions by employees in full. Contributory shares- Represent shares purchased using the employee’s own contributions. Matching shares- Represent shares purchased using matched contributions. Dividend shares- Represent shares purchased using dividend income related to the employee’s shares. Participant Accounts – Individual accounts are maintained for each Plan participant.
